The Attorney                 General of Texas
                                           October     2,   1978
JOHN L. HILL
Attorney General



                    Honorable John W. LaGrone                         Opinion No. H-1251
                    Hutchinson County Attorney
                    P. 0. Box 995                                     Re: Salary of county auditor
                    Borger, Texas 79007                               and assistant county attorney.
7orcanmww.6un42uo
odb.rx76202
                    Dear Mr. LaGrone:
2lUI42-6244
                          You ask two questions concerning         the setting of salaries to be paid by
                    the commissioners court.

                                .u     Does the District Judge of Hutchiison County
                                       possess the discretion to set the annual salary of
                                       the County Auditor at an annual sum in excess of
                                       that being paid by Hutchinson County to the Tax
                                       Assessor-Collector?

                                2)     Do the grievance procedures set out in Vernon’s
202Emuhny.~312                         Annotated Civil Statutes, 39l2k, Section 2, apply
labbodLnL76401                         to the Assistant County Attorney of Hutchinson
606f747-6wa
                                       County, Texas?

                          The statute which governs the appointment and salary of the County
                    Auditor in Hutchinson County is article 1645, V.T.C.S., which states:

                                . . . there shall ba appointed every two years an
                                auditor of accounts and finances, the title of said
                                office to be County Auditor, who shall hold his office
                                for two years and who shalt receive as compensation
                                for his services an annual salary from -the County
                                General Fund of not more than the amount allowed or
                                paid the Assessor-Collector    of Taxes in hi county,
                                such salary of the County Auditor to be fixed and
                                determined by the District Judge or District Judges
                                making such appointment. . . .

                    -See V.T.C.S. art. 3912k, S 7(3) (inapplicable   to county auditors).




                                                       p.   4968
Honorable John W. LaGrone      -   Page 2       (Ii-1251)



      The statute provides that the district judge may not set the county auditor’s
saIary in excess of that being paid the tax assessor-collector.

      In Vitopil v. Ware, 280 S.W.2d 378 (Tex. Civ. App. - Waco 1955, no writ) the
court, in construing article 1645, held that the district judge could not set the
county auditor’s salary at a level in contravention to plain language of the statute.
See also Attorney General Opinion H-571 (1975). You suggest that Commissioners
Court of Lubbock County v. Martin, 471 S.W.2d 100 (Tex. Civ. App. - Amarillo 1971,
writ ref’d n.r.e.) may have altered vitopil; however, the Commissioners Court case
was based on a different statute and specifically distinguished the earlier case.

      You also ask whether the county attorney may appeal to the grievance
committee established by article 3912k, section 2 for an increase in the salary of
the assistant county attorney. Article 3912k, section 2(d) provides in part:

               Any elected county or precinct officer who is aggrieved
           by the setthtg of his salary, expenses, or other allowance by
           the commissioners court may request a hearing before the
           committee.

You suggest that the assistant% salary is an expense or allowance       of the county
attorney’s office which is set by the commissioners court.

       Section 1 of article 3912k specifies that the commissioners court “shall fii the
amount of compensation, office expense, travel expense, and all other allowances
for county and precinct officials and employees who are paid wholly from county
funds. . . .n (Emphasis added). We believe the underlined portions of section 1
 indicate the scope of thii term “expenses” for purposes of article 3912k. It includes
the outlay of money directly related to the individual officer’s compensation.      See
Letter Advisory No. 89 (1975). The county attorney’s “expenses” do not encompass
the entire budget of his office including the assistant’s salary, but only his
expenditures in performing his own duties. We have previously determined that the
position of an officer’s secretary did not constitute an office expense within article
3912k. Attorney General Opinion H-35 (1973); see Casey v. State, 289 S.W. 428
(Tex. Civ. App. - Texarkana 1926, writ ref’d) nxpenses”          does not include the
salaries of assistants).

       We do not believe the term “allowances” should be construed as broader in
scope than “expenses.” The “ejusdem generis” rule of statutory construction is
applicable to this provision. Where an enumeration of specific things is followed by
a more general word, the general word is held to refer to things of the same kind as
those specifically named, and is not construed in its widest meaning. Stanford ”
a,       181 S.W.2d 269 (Tex. 1944); Goldring v. Goldring, 523 S.W.2d 749(Tex.iv.
 4~.   - Fort Worth 1975, writ ref’d n.r.e.).          Like “expenses,” we believe
“allowances” must be construed to cover the money an officer or employee pays out
in performing his own duties. -See Letter Advisory No. 89 (1975) (referring to travel




                                    p.   4969
Honorable John W. LaGrone     -    Page 3       (H-1251)



“expense” and %llowance*i interchangeably).       We do not believe an officer’s
“allowance” includes the salary, expenses, and allowances paid to his assistant.
Attorney General Opinion H-1238 (1978). Consequently, the county attorney may
not use the grievance procedure established by article 3912k, section 2 to seek a
salary increase for his assistant.   See also V.T.C.S. art. 332a; Attorney General
Opinions H-922 (1977); H-908 (1976).

                                  SUMMARY

           The District Judge of Hutchinson County may not set the
           salary of the county auditor at a level higher than that being
           paid to the tax assessor-ollector.    The County Attorney of
           Hutchinson County may not appeal the salary of the
           assistant   county attorney     to the grievance    committee
           established pursuant to article 3912k, section 2, V.T.C.S.




APPROVED:




DAVID MAENDALL,       First Assistant




Opinion Committee




                                    p.   4970